Citation Nr: 1010146	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-39 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to August 
1959.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.

The Veteran, through his representative, had originally 
requested a Travel Board hearing before the Board in a 
December 2008 letter.  In a June 2009 letter, the Veteran's 
representative indicated that the Veteran requested that his 
previous request for a personal hearing be withdrawn.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Symptoms of a low back disorder were not chronic in 
service.  

2.  Symptoms of a low back disorder were not continuous since 
service separation, and did not manifest until many years 
after separation.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131, 1154, 5100, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify a claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.

This notice requirement applies to all five elements of a 
service connection claim, including disability ratings and 
effective dates.  Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  In this case, prior to the initial adjudication of 
his claim, a June 2007 VCAA notice letter informed the 
Veteran of the types of evidence not of record needed to 
substantiate his claim, the division of responsibility 
between the Veteran and VA for obtaining the required 
evidence, and how the disability ratings and effective dates 
are assigned.

A service records search was requested in January 2004 in 
conjunction with a separate claim.  At that time the 
Veteran's dates of service were confirmed but his service 
treatment records were unavailable and presumed destroyed in 
a 1973 fire at the National Personnel Records Center (NPRC).  
When a veteran's records are lost or destroyed, VA has a 
heightened duty to assist, which includes searching for 
alternate records.  Washington v. Nicholson, 19 Vet. App. 
362, 369-71 (2005).  However, the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In June 2007, the Veteran submitted the current claim with 
regard to the issue currently on appeal, entitlement to 
service connection of a low back disorder.  Later that month, 
in the June 2007 VCAA notice letter, the Veteran was informed 
of the NPRC fire and asked to complete a NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data.  
This letter also asked the Veteran to submit any service 
medical records in his possession.  The Veteran did not 
submit any service treatment (medical) records, but he 
completed and submitted the NA Form 13055 in June 2007.  This 
form did not contain the complete unit, company, and location 
information necessary to perform a search.  VA contacted the 
Veteran by telephone in August 2007 to obtain this additional 
information, but the Veteran indicated that he was unable to 
remember.  Without this information, a search could not be 
performed.  In September 2007, VA issued a Formal Finding of 
the Unavailability of Service Records.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim.  However, the Board finds that the evidence, 
which does not show that the Veteran had this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  Because the weight of the evidence 
that is of record demonstrates no chronic low back symptoms 
in service and no continuous symptoms after service 
separation, the Board finds no basis for a VA examination or 
medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Simply stated, the standards of McLendon are not met in this 
case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred or more precisely what did 
not occur, during service, including the factual questions of 
whether the Veteran experienced chronic low back symptoms in 
service or continuous low back symptoms since service 
separation.  In the absence of credible evidence of an in-
service disease or injury, referral of this case to obtain an 
examination and/or an opinion as to the etiology of the 
Veteran's current low back disability in not necessary to 
decide the claim, and would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
adjudicative responsibility.  In other words, any medical 
opinion sought which provided a nexus between the Veteran's 
current low back disorder and his military service would 
necessarily be based solely on an inaccurate factual 
assumptions of in-service low back injury and continuous low 
back symptoms since service prior to about 1992.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have 
been previously rejected).  

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. § 5103A 
(a)(2) (West 2002).

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  VA treatment records, private 
treatment records, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issue on 
appeal, and that VA has satisfied the duty to assist.

Service Connection for Low Back Disorder

It is apparent that the Veteran's service treatment records 
are lost and that additional efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2).  In cases where a veteran's service treatment 
(medical) records are unavailable through no fault of the 
veteran, there is a heightened obligation to explain findings 
and conclusions and to carefully consider the benefit-of-the-
doubt doctrine under 38 U.S.C. § 5107(b); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  With this heightened 
duty, the Board now turns to the medical and lay evidence 
that is of record.  In this decision, the Board has not 
relied on the absence of service treatment records as a basis 
for its findings, but has relied on the evidence that is of 
record, including the Veteran's own reported histories 
reported at various times.

The Veteran contends that he suffers from a low back 
disability due to a lifting injury he sustained during his 
military service, specifically an injury that occurred in 
1959 while picking up a 50 gallon coffee pot with a much 
taller man.  He further contends that he has suffered from 
chronic back pain since then.  

The Veteran is competent to provide testimony with regard to 
any injury he suffered while in service, treatment received, 
and symptoms experienced.  See 38 C.F.R. § 3.159(a)(2); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is 
competent to testify in regard to the onset and continuity of 
symptomatology at any time.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Thus, the 
issue becomes whether such testimony is deemed credible.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board has a duty to assess the credibility 
and weight given to the evidence); Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997)(distinguishing competency of evidence from 
weight and credibility, which are factual determinations 
going to its probative value).

After a review of all the evidence, the Board finds that 
symptoms of a low back disorder were not chronic in service, 
and that symptoms of a low back disorder were not continuous 
since service separation, and did not manifest until many 
years after separation in 1992.  The Board finds that the 
weight of the evidence is against the Veteran's statements 
regarding in-service low back injury, treatment, and 
continuity of symptomatology.  At the time of his March 2004 
VA disability compensation claim for other disabilities, the 
Veteran did not mention a back injury in-service or claim or 
mention a current back disability as having begun in service.  
The March 2004 VA claim form reflects that the Veteran 
understood that he could claim compensation for disabilities 
that began in service, as he specifically did for other 
disabilities, and that relevant questions were when the 
disability began, and the claim for called for report of 
treatment for the disability.  At the time the Veteran filed 
the March 2004 claim for compensation, he was represented by 
a service organization.    

It was not until over three years later in June 2007, after 
service connection and ratings for other disabilities had 
been established, that the Veteran claimed service connection 
for a back disorder, and had his private physician write 
statements to support his claim.  The Board finds that the 
Veteran's more recent assertions of in-service low back 
injury, back treatment and symptoms in service, and 
continuous back symptoms since service, made in the context 
of the June 2007 claim for service connection (disability 
compensation) for low back disorder, are outweighed by the 
Veteran's own histories that he gave for treatment purposes.  
For example, the Veteran's recent statements of in-service 
and continuous post-service back symptoms are inconsistent 
with a VA treatment records from April 2004, which note 
"recent back pain without neurological findings."  A 
September 2006 VA treatment entry also reflects the Veteran's 
report of two back surgeries in 1992, and a sore back after 
motor vehicle accidents in 2001 and 2006.  The histories 
presented during VA treatment do not include a mention of in-
service low back injury, treatment, or symptoms, or of 
continuous post-service symptoms or treatment of low back 
symptoms or disability.  See Cromer v. Nicholson,19 Vet. App. 
215 (2005) (upheld Board's denial of service connection and 
finding that the Veteran's recent post-service account of in-
service events was not credible because the Veteran had 
previously given other histories and theories that did not 
mention the alleged in-service event, and first "came up 
with the story" years after service and in connection with 
the compensation claim).  

As the statements made to the VA physician in April 2004 and 
September 2006 were made during the course of treatment, they 
are afforded greater probative weight than those more recent 
statements made in conjunction with the Veteran's June 2007 
claim for disability compensation benefits.  See Rucker, 10 
Vet. App. 73 (observing that, although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate; statements made 
to physicians for the purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. 
West, 12 Vet.App. 341 (1991).  

With regard to the Veteran's assertion that he sought 
treatment for his back after service prior to 1992 but these 
records are no longer available, the Board finds that the 
Veteran's report of the existence of post-service treatment 
records for a back injury not to be credible because such 
assertion is inconsistent with his own post-service histories 
of onset of back problems and surgeries in 1992 and after, 
and other evidence of record.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by evidence that 
includes, as one factor for consideration, the absence of 
medical treatment for the claimed condition for many years 
after service).  With regard to the absence of post-service 
treatment for many years after service until 1992, regarding 
the claimed extensive history of low back problems, the Board 
has weighed such evidence as only one factor for 
consideration that tends to weigh against the Veteran's 
claim, along with all other evidence of record, including lay 
evidence.  

The more probative evidence in this case is the Veteran's own 
post-service reported histories presented to VA and his 
treating doctors.  The absence of post-service complaints, 
findings, diagnosis, or treatment after service and prior to 
1992 tends to weigh against a finding of either chronic 
symptoms in service or continuous symptoms of low back 
disorder after service separation.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board 
may weigh the absence of contemporaneous medical evidence as 
a factor in determining credibility of lay evidence, but the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence).  The medical evidence of record regarding the 
Veteran's low back only dates back to February 2003, more 
than forty years after the Veteran left service.  These 
records refer to earlier problems, specifically back surgery 
in 1992, and a motor vehicle accident in 2001.  The Veteran 
has not submitted earlier medical records, and has not 
provided VA with sufficient information and authorization to 
obtain any alleged records.  

In a July 15, 2007 letter, the Veteran's private physician, 
Dr. R.R., wrote that the Veteran's lumbar disc problems 
started in 1992, and that he had lumbar decompressive surgery 
in 1992.  Dr. R.R. subsequently wrote an inconsistent letter 
in May 2008 that included a different history that included 
that the Veteran informed him that he had a back injury in 
service, and was seen by a doctor during service, and he 
continued to have (unspecified) back problems after service.  

Based on this, the Veteran's back surgery post-dated his 
military service by more than thirty years.  To the extent 
that Dr. R.R.'s later letter dated in May 2008 reflects a 
history of a back injury in service, treatment in service, 
back pain beginning while in service, and continuous post-
service low back symptoms (not even specified) since service 
and prior to 1992, this reflects an inaccurate history being 
reported to, and relied upon, Dr. R.R. in May 2008.  The 
history reflected in the May 2008 letter by Dr. R.R. was not 
previously reported to him by the Veteran, and is 
inconsistent with the history he recorded from the Veteran in 
July 2007.  

As the above analysis reflects, the Board has found the May 
2008 history of back injury in service, treatment in service, 
back pain beginning while in service, and continuous post-
service low back symptoms (not even specified) since service 
and prior to 1992 is outweighed by the Veteran's own 
histories - reported to VA in 2004, to VA doctors for 
treatment purposes in 2004 and 2006, to Dr. R.R. for 
treatment purposes (that reflected no history of in-service 
back injury or treatment, and specifically included history 
of onset of back problems beginning decades after service in 
1992), to Dr. R.R. in July 2007 - and the absence of any 
evidence of complaints, findings, or treatment for back 
symptoms or disability after service and prior to 1992.  For 
these reasons, the Board finds that the May 2008 history is 
outweighed by the other lay and medical evidence of record, 
so is of no probative value.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999); Swann v. Brown, 
5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 
(1995); LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993); and Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).  Thus the Board finds the 
Veteran's account of his in-service low back injury, 
treatment, and continuity of symptomatology is not credible.

The Board has also applied the holdings in Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), and 
appreciates the importance of lay evidence in establishing a 
claim in a case with absent service treatment records.  The 
Board has considered the heightened duties to consider the 
doctrine of reasonable doubt and to explain its reasons and 
bases.  The Board well understands the Court's precedent 
decisions regarding the important of considering and weighing 
lay evidence, especially on questions of in-service injury, 
chronicity of symptoms in service, continuity of symptoms 
after service, and the presence of current symptoms.  The 
Board has properly applied such precedents to this Veteran's 
case in its weighing of all the evidence, lay and medical, 
and multiple factors, not just the absence of in-service or 
post-service medical evidence, to find that the various 
factors outweigh the Veteran's assertions that he is now 
making as part of his claim for VA compensation for a low 
back disorder.  The Board's approach in the current decision 
is consistent with the Federal Circuit Court's holding in 
Jandreau that, "Whether lay evidence is competent and 
sufficient in a particular case is a fact issue to be 
addressed by the Board rather than a legal issue to be 
addressed by the Veterans' Court."  Jandreau at 1377.  Cf. 
Jordan v. Principi, 17 Vet. App. 261, 275 (2003) 
(Steinberg, J., writing separately) (the absence of clinical 
evidence of injury or clinical findings may be considered as 
one factor, along with other factors, that included 
affirmative evidence of no aggravation).  

The weight of the evidence also demonstrates no diagnosis or 
X-ray findings of arthritis of the lumbar spine of any 
severity during the one year post-service presumptive period.  
For this reason, the Board finds the presumptive service 
connection provisions for arthritis are not applicable in 
this case.  38 C.F.R. 
§§ 3.307, 3.309 (2009).

For reasons expressed above, the Board concludes that the 
weight of the evidence is against the claim for service 
connection for a low back disorder.  Because a preponderance 
of the evidence is against the claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for low back disorder is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


